 
Exhibit 10.4
 
[logo2.jpg]
 
Financial Leasing Contract
 
Contract Number:  C1351HZ0911100087
 
Lessor:CMB Financial Leasing Co., Ltd.

 
Lessee: Henan Zhongpin Food Share Co., Ltd.
 
 
Ex 10.4 - 1

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
Table of Contents
 
Article One Definitions
3
Article Two Statement and guarantee
4
Article Three Nature of Transaction and leased equipment
5
Article Four The acquisition of leased equipment
5
Article Five Delivery, quality defects and claims of leased equipment
6
Article Six Lease term, lease payment, commission charge, security deposit and
other expenses
6
Article Seven The ownership and Exercise Right
8
Article Eight The use, care and maintenance of leased equipment
9
Article Nine The damage or destruction risk of the leased facility and
post-treatment
9
Article Ten Insurance
10
Article Eleven Guarantee
11
Article Twelve Disposal of leased equipment after expiration of the lease term
11
Article Thirteen The disposition under special circumstances
11
Article Fourteen Notification and assistance
12
Article Fifteen Liability for breach of contract
12
Article Sixteen Remedies for Breach of Contract
14
Article Seventeen Confidential item
15
Article Eighteen The validation, alteration, supplement of the contract and
transfer of contractual rights
15
Article Nineteen Governing Law and Disputes Resolution
15
Article Twenty Appendixes to contract
15
Article Twenty-one Supplementary provisions
16

 
 
Ex 10.4 - 2

--------------------------------------------------------------------------------

 
 
Financial leasing agreement

 
Party A: CMB Financial Leasing Co., Ltd.
Address: Suite 9F, Standard Chartered Bank Building, 201
Century Ave, Pudong New District, Shanghai City
Legal Representative: Guanghua Zhang
Postcode:200120
Contact: Xiangqian Tong
Tel: 021－6105 9999
Fax: 021－6105 9922
 
Party B: Henan Zhongpin Food Share Co., Ltd.
Address:21 Changge Road, Changge City, Henan Province
Legal Representative：Zhu Xianfu
Postcode：461500
Contact：Haobin Li
Tel：0374-6219786
Fax：0374-6219962
 
Under the principle of equality, freewill, integrity, mutual benefit and common
development, and by friendly consultations, Party A and Party B agree to reach
the following agreement (hereinafter “agreement” or “contract” for short) to
comply with by both, according to contract law and other related laws and
regulations in China:
 
Article One Definitions
 
In the agreement, unless there are other prescriptions in context:
 
1.1      Commence date: During the implementation process of this contract, the
time a lessor start to record rents payment by a lessee.
 
1.2      commission charge: The service charge that a lessee pays to a lessor
for the Finance leasing service they provide in prior period.
 
1.3      Expenses (or costs): The expenses that a lessor or a lessee should be
responsible for in conducting the contract and the business under the agreement
or the contract security.
 
 
Ex 10.4 - 3

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
1.4      Claim: During the process of contract implementation, for the actual
loss made not by their own fault, or resulted from the circumstances of that the
opposing party should take responsibility pursuant to law and regulations, one
party can ask the other for pecuniary compensation or other liabilities for
breach contract.
 
1.5      Payment date: refer to the time of each payment stated in Appendix
Three of this contract “rental payment table”, if the payment date is not a
working day, then the payment date should be brought forward to previous working
day
 
Article Two Statement and guarantee
 
 
2.1      The statement and assurance by Party A
 
2.1.1   Party A, a non-bank financial institution established and existed
complying with the law of People’s Republic of China, has independent legal
position and qualification of dealing leaseback operation.
 
2.1.2   Party A guarantees that it is internal authorized corresponding to the
subscription and implementation of the contract.
 
2.1.3   Once the contract is signed, it turns into executable obligation that is
legal, effective and promissory for Party A.
 
2.1.4   Party A signing or conducting the agreement does not violate that Party
A is regarded as a Party or any contracts that has restrictions for Party A or
its properties.
 
2.1.5   Party A carefully read through the contract and all items of the
contract attachments, and wholly understood the meaning of each item and its
implication that sealed contract authentically express. As to the item of
responsibility exemption or restriction under the contract, Party A has reminded
Party B to notice in a reasonable way and explained it.
 
2.1.6   Hereby Party A pledges to Party B that all statements is correct and
no-misleading.
 
2.2      The statement and assurance by Party B
 
2.2.1   Party B is a company established and existed according to the law of
People’s Republic of China, has independent legal position and the capabilities
of civil acts and civil liabilities consistent with the business scope specified
in its business license.
 
2.2.2   Party B guarantees that the sealed contract has obtained corresponding
internal authority and permission of relative management department, and has
gone through all necessary procedures according to law.
 
Party B guarantees to provide Party A with all permission files related to
subscription and implementation of the agreement and takes the responsibility
for its authenticity, validity and integrity; Party B has the right to sign this
contract and attachments within, and other related contract or documents.
 
2.2.3   Party B pledges to have informed litigation, arbitration, other
judicatory or administrative procedures that might affect the subscription and
implementation of the contract and its attachments to Party A.
 
 
Ex 10.4 - 4

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
2.2.4   Party B assures when breach of contract by Party B occurs, Party A has
the qualification of ownership to enter the installation location and get back
leased equipment successfully.
 
2.2.5   Party B guarantees to compile and provide all financial accounting
statements and reports on time based on Party A’s requirements, including not
limit to balance sheet, profit table, cash flow statement and its annotations,
and is responsible for its authenticity, validity and integrity.
 
2.2.6   Party B pledges to provide enough disclosure of accounting statements to
Party A. There is nothing not included in the accounting report or its
annotations that might has an adverse impact on Party B’s financial situation or
contingencies, include but not limit to guarantee or lawsuit.
 
2.2.7   Party B read through all articles of the contract and attachments, and
fully comprehended its authentic meanings and connotations of various signed
contract files. Party B has certificated the items that exempt or limit Party
A’s liability provisions. Party A has adopted a reasonable manner to bring to
Party B’s attention and explained accordingly.
 
2.2.8   Party B promises that the use of the leased equipment is within the
business scope of Party B and will not violate any provision of laws and
regulations, and projects that related to the leased equipment conformed to the
laws and regulations and have obtained the approval of relevant administrative
authorities.
 
2.2.9   Party B has complete ownership of the leased equipment when signing this
contract, Party B is entitled to transfer the leased equipment according to the
provisions of the contract, and transferred leased equipments are not involved
in any collateral and other security interests and other rights, there is no
possibility of claims by any third party at present or in the future.
 
2.2.10 Party B acknowledges and agrees that even though there are clauses in any
contract signed by both parties that restrict or prohibit disclosure of any
information of party B, this contract and relevant appendix or leased
subject-matter, this will not affect the right of Party A to register in the
finance lease registration system of Credit Information Center of People's Bank
of China after signing this contract.
 
Article Three Nature of Transaction and leased equipment
 
3.1      Party A and Party B will conduct a leaseback according to this
contract(or agreement). Party A agrees to purchase Party B’s production
facilities in No. 1-4 prepared food production departments and in No. 1-6
cooling plants and cold storages, on which Party B promise that they have the
lawful property rights and those equipments are without property flaw, and lease
such equipments to Party B for use. Party B agrees to hold a lease and pay rents
to Party A based on the agreement.
 
3.2      The details of the leased equipments are in Appendix One of this
agreement: leaseback equipment list. ‘Leased equipments’ appeared in this
agreement refers to equipments listed in Appendix One of this agreement:
leaseback equipment list.
 
Article Four The acquisition of leased equipment
 
4.1      Party B aims at leaseback for use and fund raising, taking the way of
sales leaseback to sale leased facility or equipment to Party A; on the basis of
the above purposes of Party B, Party A pays the transfer price to buy rented
facility which Party B sales to Party A.
 
 
Ex 10.4 - 5

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
4.2      Party B needs to provide property right certificate, original invoices
and other documents which Party A think necessary to Party A to prove that the
leaseback asset belongs to Party B.
 
4.3      Both Party A and Party B conformably agree that Party B sales the
leased equipments in Appendix One to Party A with for RMBRMB 40,000,000.00 RMB.
 
4.4      After the signatures and seals of the agreement, Party A shall be
responsible for the fund to buy leased facility, while Party B shall be
responsible to deliver property document which stated that leased equipments are
owned by Party B, and make the insurance of leased equipment set forth in
Article 10 of the contract. Once Party B provides all documents required by
Party A, and there is no changes happen to the circumstances prescribed in those
documents, those documents remain in force, or B has made reasonable
explanations to changes, Party A shall pay the transfer price of the leased
equipments set forth in Article 4.3 to Party B.
 
4.5      Party B should be responsible for the taxes and all costs occurred
owing to transfer of the leased equipments under the contract.
 
Article Five Delivery, quality defects and claims of leased equipment
 
5.1      On the day when Party A pays the transfer price of leased equipments to
Party B, the leased equipment that Party B rented back from Party A, shall be
deemed that the equipments have delivered over from Party A (lessor) to Party
B(lessee) in its good condition, while the ownership of those equipment has been
transferred to Party A.  Party B should not raise any objection to the leased
equipment.
 
5.2      Events, including but not limited to, delay in delivery, quality
defects, and that the supplier does not fulfill the warranty obligations, occur
to the leased equipment Party B purchases first and then transfers to Party A,
Party B shall bring up a claim to supplier directly.
 
Article Six Lease term, lease payment, commission charge, security deposit and
other expenses
 
6.1      The lease period for this contract is three years started from the
commence date, the commence date is the day that Part A pays transfer price of
leased equipment to Party B. rental payment is an equal amount for each term and
paid after the term, referred to Appendix Two "rental payment schedule."
 
Lease term is a fixed time range. Within this range, Party B should not pause,
or terminate the lease on the lease equipments.
 
6.2      After the determination of commence date, Party B should send to Party
A Appendix Three  “rental payment table”, “rental payment table” added payment
date for each payment upon the “rental payment schedule”. During the validity
term of the contract, Party B should pay rents to Party A strictly according to
sum, currency type, time and manner of payment stated in the contract and
Appendix Three “rents payment table”. If the rental payment date is a
public-holiday, then Party B shall pay the rent of current term on previous
working day. Party A shall provide invoice to Party B after receiving the rent
of current term from Party B.
 
 
Ex 10.4 - 6

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
The obligation of Party B to pay rent and all other payables is unconditional,
without impact of any reason. Under this contract Party B shall pay all payables
in full amount to Party A, without any form of reduction and deduction.
 
6.3      The renting interest rate under this agreement is 9% less than the
benchmark loan interest rate over the same period of People’s Bank of China.
Within the leasing period, if the benchmark loan interest rate adjusts, Party A
owns the right to adjust the leasing interest rate with accordant direction and
same proportion. When interest rate adjusted, Party A does not need to get
consent of Party B in advance, but should give notice to Party B in written form
according to Appendix Four "Rent Adjustment Notice". The rents for periods
before the date of interest rate adjustment as well as the rent for period
involves interest rate adjustment remains unchanged, then from the next leasing
period, the rental payment will be collected according to be the adjusted
amount, Party B has also agreed to pay the rent to Party A according to the
amount, currency, time, and manner of payment prescribed in "rent adjustment
notice". "Rent Adjustment Notice" is an integral part of this contract.
 
As to the unpaid rents by Party B, in case interest rate increases, the rate
should be adjusted according to new leasing interest rate. If interest rate
falls down, Part B should pay rents according to the original leasing interest
rate.
 
6.4      Before commerce date and within three working days, Party B should pay
a lump sum of irrevocable commissions of RMB 600,000.00 to Party A.
 
6.5      Before commerce date and within three working days, Party B should pay
a lump sum of leasing bail of RMB 3,200,000.00 to Party A. During the process
Party B implementing contract, if breach of contract occurs, Party A owns the
right to use leasing deposit to offset: (1) penalty, (2) other expenses, (3)
Unpaid rent. At the same time, Party B shall fill deposit in time in accordance
with the notification from Party A. If Party B fails to make up for margin
requirements, Party A has the right to use each subsequent rent Party B pays in
priority to make up margin. If there is no breach of contract happened during
contract implementation term, the deposit will offset rents of last or last
several periods.
 
6.6      Party B agrees to take the bank account opened in China Merchants Bank
Zhengzhou West Main Street Branch (referred to debit bank) as the designated
account that Party B receives payments from Party A at transfer price as Party A
purchase the asset and Party B pays rents to Party A. Fund in this account
should be given priority for rental payment and other payments under this
contract.
 
Party B designate the following bank account to be the appointed account that
receives payments from Party A at transfer price as Party A purchase the asset
and Party B pays rents. (Hereinafter referred to "Party B Account"):
 
Issuing bank: China Merchants Bank Zhengzhou West Main Street Branch
 
Account name: Henan Zhongpin Food Share Co., Ltd.
 
Bank account: 371902006910901
 
Party B should deposit rents sum of the period two days before rents payday.
Party B shall authorize issuing bank to transfer due rents from the appointed
account directly to Party A’s account on the date of payments.
 
Party A designate the following bank account to be the appointed account that
receives payments Party B pays to Party A. (Hereinafter referred to "Party A
Account"):
 
 
Ex 10.4 - 7

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
Issuing bank: China Merchants Bank Shanghai Siping Branch
 
Account name: CMB Financial Leasing Co., Ltd.
 
Bank account: 121906597510606
 
Prior written notice shall be given to Party B within 30 working days in the
event of changes in bank account designated by Party A.
 
Party A, Party B and debit Bank will sign a "payment authorization agreement" as
Appendix Five of this contract.
 
6.7      The transfer date of the rent transferred from Party B’s Account is
regarded as Party B’s pay date.
 
6.8      If Party B pays rents, leasing commission, leasing bail and other
account payable in advance, it is treated as paid in payable date.
 
Article Seven The ownership and Exercise Right
 
7.1      Within the lease term, Party A is the only one who has the ownership
towards leased assets. And the Party A has the right to take approach on lease
equipment in ways that Party A deems appropriate to indicate that ownership of
the leasing equipment and rental relations, Party B has the obligation to
maintain the clearness and Completeness of marks of the leased equipments.
 
7.2      Within the term of the contract, Party B shall guarantee the ownership
and disposition right Party A has on leased equipment, should not have the
following acts which harm to the ownership and disposition right Party A has on
leased equipment:
 
(1)      Modify or move lease equipment out of storage locations without
obtaining the written consent from Party A;
 
(2)      Sublease or otherwise dispose leased equipment without obtaining the
written consent from Party A;
 
(3)      Sold or transfer leased equipment to a third party;
 
(4)      Set up mortgage, pledge, lien right or other rights on leased equipment
for third party;
 
(5)      Use leased equipment as an investment or cooperation conditions to
establish a company or other organization;
 
(6)      Use leased equipment as security for proceeding or compensation for
debt;
 
(7)      Other actions that harm the rights of Party B.
 
7.3      Within the lease term, If Party B does not breach the contract; Party B
should guarantee the quiet possession of the leased equipment by Party A within
the lease period.
 
 
Ex 10.4 - 8

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
Article Eight The use, care and maintenance of leased equipment
 
8.1      Party B shall assume the obligation to maintain and repair the leased
equipment to keep in a good operational position, and bears the expenses.
 
8.2      Party B should legally, safely and appropriately use leased equipment
within its business scope in accordance with equipment’ design purposes,
Operating manuals and instructions, included but not limited to developing
operation specifications, equipped with professional operating personnel holding
operating certificates.
 
8.3      Party B should build maintenance relationship with manufacturers and
service providers, equip with professional maintenance organizations and
personnel to conduct routine maintenance, repair and care. Party B can not stop
paying the rent and other payments or terminate this contract for reason of
occurrence of dispute with manufacturers and service providers.
 
8.4      During the process of repair and maintenance to leased equipment by
Party B, if the major components of the leased equipment needs to be changed,
Party B should acquire a written approval from Party A, the replaced and added
components, devices and services on leased equipment due to repair and
maintenance, should not involve any third party rights; for repair and
maintenance purpose, the replaced and added components, devices and services on
leased equipment,, automatically become an integral part of the leased
equipment, transferred to Party A for free, the rent will not be adjusted
thereby.
 
8.5      Party B should bear all costs and taxes that caused by the leased
equipment itself and its setting, storage, use, maintenance, repair and
maintenance.
 
8.6      Within the lease term, the leased equipments result in personal injury
or property damage, Party B should be responsible for compensation, and Party A
does not bear any liabilities.
 
8.7      Within the lease term, as for any actions of Party B that might damage
the leased asset, Party A owns the right to holdback and asks Party B to take
all necessary remedies measure, Party B must take such measure.
 
8.8      Within the lease term, if leased facility is out of possession of Party
B not due to Party A’s fault, Party B should claim its right actively for return
the facility. Whole expenses occurred due to claim right should be covered by
Party B; And Party B should continually pay the rent and other payments in full
amount on time.
 
8.9      Within the lease term, Party A reserves the right to check the status
of leased equipment at any time, Party B shall accept, support and cooperate
with on-site inspections of leased equipment carried out by project management
personnel of Party A, and shall provide record report on the use, maintenance,
and care of lease equipment as requested by Party A.
 
Article Nine The damage or destruction risk of the leased facility and
post-treatment
 
9.1      As this project is a leaseback model, leased equipment is occupied by
Party B all along, and there is no actual delivery of leased equipment,
therefore damage or destruction risk of leased equipment shall be covered by
Party B.
 
9.2      Once the damage or destruction of leased asset occurs, Party B should
inform Party A immediately. Party A is able to choose one of the following
methods. Party B is in charge to deal with it and cover all expenses.
 
 
Ex 10.4 - 9

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
9.2.1   Recover or repair the leased equipment to normal condition for use;
 
9.2.2   Replace the alternatives that have the same condition with the leased
equipment.
 
9.3      If the damage or destruction degree of rental equipment is
unrecoverable and irreplaceable, Party A is entitled to terminate the contract
in advance.
 
At this point, Party B is should pay all due and outstanding rent and other
payments, after the above amount is paid, the ownership of the leased equipment
was transferred to the Party B.
 
9.4      In the event of that damage or destruction of the leased property
belongs to insurance accident, it should be handled based upon provision 10 of
the contract. With regard to all other repairs that are not within the insurance
coverage or not the deductible amount prescribed by Insurance Provisions, Party
B shall be responsible to arrange for repairs and pay the resulting costs.
 
9.5      Even the above mentioned situation happened, without written approval
from Party A, it has no influence on Party A receive rents and other payables
according to the contract stipulation and Party B assume other obligations
according to the agreement.
 
Article Ten Insurance
 
10.1    From the effective date of the contract, all the while with the
insurance amount of less than book value from the commerce date, Party B as
insurance applicant, shall insure all risks on leased facility taking Party A as
the first beneficiary and keep it valid during the contract term, with insurance
charge covered by Party B. Party B should provide original or photocopy of
insurance policies/insurance endorsement for Party A’s custody.  Insurance
company should be acknowledged by the Party A. Party B shall buy appropriate
insurance as required by national laws, policies or industry practices at its
own costs.
 
Party B should renew all of the above insurance within the 10 days before the
expiration of the insurance policies or insurance contract, and Party B should
provide the original version or copy of the renewal insurance policy / insurance
endorsement to Party A in time.
 
If Party B refuses to fulfill its obligations under the terms of the contract,
Party A has the right to insure or renew the insurance by himself. The expenses
are covered by Party B. Within three working days upon receipt of insurance
expense list, Party B should commit the corresponding payments to the Party A
Account. If Party B does not pay the insurance fee in time or does not pay in
full, Party A is also entitled to collect the liquidated damages by deducting
from the rent and the deposit, which will not affect any other claims by Party A
against Party B.
 
10.2    Once the insurance events happened, Party B should inform Party A and
insurance company immediately on written notice to conduct inspection and claim,
and provide all the necessary documents and take all necessary measures to
ensure Party A receive insurance proceeds. In the event of the inspection and
claim of determining risks are bungled by Party B’s fault, Party B should be
responsible for claim from Party A.
 
10.3    After received insurance fund, Party A and Party B should negotiate and
arrange the collection and disposal of the insurance fund according to the
following principles.
 
 
Ex 10.4 - 10

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
10.3.1 If total non-total loss occurred, Party B should use insurance fund to
offset expenses, , under the premise of that Party B does not have any default
payments to Party A, Party A authorizes Party B to get the insurance, Party B
shall used the collected insurance for repair of equipments and continue using
them. The contract continues to be performed.
 
10.3.2 If total loss occurred, the contract is terminated. Party B should use
insurance fund based on following order to offset expenses, liquidated damages,
compensation, due and undue rents that Party B owes to Party A. The remnant
quits insurance should be delivered from Party A to Party B. In case that the
remnant is not enough, Party B should make up for Party A.
 
10.4    Payments delay on insurance compensation can not be the reason that
Party B should postpone payments to Party A. Party B can not use insurance claim
right to offset any payables to Party A.
 
10.5    If due to Party B does not purchase insurance or an accident occurs
outside the scope of the insurance coverage, damage to or destruction of leasing
equipment resulted, action will be executed in accordance with Article nine of
this contract.
 
Article Eleven Guarantee
 
Not applicable
 
Article Twelve Disposal of leased equipment after expiration of the lease term
 
12.1    At the expiration of leased period, the nominal price of rental facility
charges RMB1.00.
 
12.2    When rental period expires, Part B has paid all debts on time under the
contract (include but not limit to rents, nominal purchase price of leased
property and other payables, etc.), the ownership of leased property transfers
to Party B. Party B agreed to purchase leased equipment according to the status
quo. Since Party B possesses and uses leased equipment all along, Party A will
not make any statements and assurances on the performance and status of leased
equipment.
 
Party A should cooperate with Party B in handling the transfer procedures of
ownership of leased equipment, costs will be borne by the Party B.
 
Article Thirteen The disposition under special circumstances
 
13.1    In case of that one of the following circumstances happened on Party B,
Party A owns the right to require Party B to provide appropriate guarantee
within specified period. If Party B can not provide guarantee within specified
period, Party B will be regarded as breach of contract under this contract.
 
13.1.1 State of operation is deteriorated seriously
 
13.1.2 Transfer property; withdraw the fund in order to avoid debt;
 
13.1.3 Lose business credit;
 
13.1.4 Lose or might lose the capability to fulfill debts.
 
 
Ex 10.4 - 11

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
13.2    In case of there are some adverse changes on Party A’s creditor’s rights
under the contract, informed by Party A , Party B should provide additional
security that satisfies Party A’s requirements. If Party B has not provided
security within reasonable period, Party B will be regarded as breach of the
contract.
 
Article Fourteen Notification and assistance
 
14.1    Party B should carry out the following notification and assistance
obligation
 
(1)      Party B should provide its quarterly financial report and annual
auditing report to Party A within 15 working days after these reports were
completed.
 
(2)      Party B should bring forth the record reports on the use, maintenance
and repair of leased equipment to Party A within 15 days after the end of each
fiscal year and accept the investigation of the operational condition of Party B
by Party A.
 
(3)      If Party B changes registered capital, location, address, business
scope or legal representative that was registered in business management
department, Party A should be informed in written notice within seven working
days after related change happened.
 
(4)      In case of that Party B needs to conduct leasing, contracting
operation, joint-stock reform, pool, consolidation, merger, joint venture,
separation, capital reduction, changes in equity ownership, transfer of
significant assets and other behaviors that important enough to affect the
realization of Party A’s rights and interests. Party B should notify Party A at
least thirty working days in advance and obtain Party A’s written approval.
Party A has the right to require Party B to take more guarantee approach or pay
all outstanding rents and other payments immediately.
 
(5)      If events that are harmful to the normal operation of Party B or any
other events that might place a significantly adverse influence on fulfilling
the rental payment obligations under this contract happen, including but not
limit to significant economic dispute, litigation, bankruptcy, and financial
deterioration, Party B should inform Party A right away.
 
(6)      In the event of that Party B go out of business, dissolve, shutout and
remedy, or business licenses revoked, Party B should inform Party A in written
form within five working days after the occurrence.
 
(7)      On the basis of project and contract management requirement, Party A
can ask for working assistance of other aspects from Party B. Party B should
ratify on that.
 
(8)      Notification, assistance and Confidentiality obligations of Party B
under this contract.
 
14.2 Whereas any notice given to Party B by the Party A under this contract, if
it is through fax or e-mail, once enters into the system of Party B, shall be
deemed to have been served; if notice is by post, after the seventh day of
delivery, the written notice will be deemed as served.
 
Article Fifteen Liability for breach of contract
 
15.1 liability of Party A for breach of contract
 
15.1.1 If Party A fail to pay the specified transfer price in this contract to
Party B, causing the contract can not be performed and Party B’s damages, Party
A shall bear the liability
 
 
Ex 10.4 - 12

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
15.1.2 If as a result of Party A’s excuses, Party B can not exercise its
ownership towards the leased facility normally, Party A bears the liability for
the loss of Party B.
 
15.2 liability of Party B for breach of contract
 
15.2.1 If Party B does not pay leasing commission or provide security based on
the contract, Party A can stop perform obligations under the contract for a
while; if within a month after the reminding from Party A, if Party B still does
not pay over or provide guarantee, Party A has the right to terminate the
contract. Party B shall be responsible for the loss caused by contract
dissolution, including but not limit to the anticipated interest loss.
 
15.2.2 If Party B fails to pay the matured payable rent, fees, rental deposits
and other payables specified in this contract, or fails to pay any fees paid on
behalf of Party B by Party A on schedule, Party B shall pay 5/10000 of overdue
amounts on a daily basis as liquidated damages to the Party A until the day of
payoff.
 
15.2.3 If Party B breaks the notification and assistance duty in article 14.1 of
this contract, but not seriously enough to harm the credit right of Party A,
Party B should correct it within 5 days after getting the notice from Party A
and take remedy measurement. If Party B refuse to correct or can not remedy,
Party A has the right to request Party B pay  1/10000 of transfer price of
leased equipment per ten days as liquidated damages to Party A
 
15.2.4 Once one of the following event occurs, Party B is regarded as
fundamental breach of contract
 
(1)      Party B fails to pay the rental for three terms in a row or six month
cumulatively complying with this contract.
 
(2)      Party B does not provide appropriate guarantee agreed in article 11 of
this contract, still not provide within one month after receiving the notice
from Party A;
 
(3)      Party B breaks the agreement in article 2.8, 6.1 9.3 and 13 of this
contract;
 
(4)      In the event of that Party B has some actions detrimental to the
ownership of leased facility of Party A or the leased facility itself stated in
Article 7.2 and 8.7 under the contract, Party B refuse to correct or can not
remedy after getting the notice from Party A;
 
(5)      If Party B breaks the notification and assistance duty in article 14.1
of this contract, and harms the credit right of Party A seriously;
 
(6)      Party B goes out of business, dissolved, suspended business for
rectification   , business licenses revoked or become bankrupted;
 
(7)      Any statements, promises or other written statements related to this
contract and its appendix that Party B gives to Party A are proved to be
involving some misstatement when they are made.
 
(8)      Party B fails to carry out or comply with this contract or other
promises or obligations in related agreement, has not taken any remedies within
30 days after receiving the written notice from Party A.
 
 
Ex 10.4 - 13

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
15.2.5 Within the effective term of this contract, Party B clearly expressed to
Party A of that it will not carried out this contract without reasonable
excuses, or Party A has conclusive evidence to prove that Party B will not
perform or cannot perform the contract when the  contract date comes, while the
B has failed to additionally provide necessary performance guarantee or provided
supplementary performance guarantee is not sufficient enough to ensure the
fulfillment of this contract, then it is regarded as anticipatory breach of
contract by Party B.
 
Article Sixteen Remedies for Breach of Contract
 
16.1 If Party B is considered as anticipatory breach of contract or a
fundamental breach of contract, Party A not only has the right to request Party
B to be responsibility for breach of contract and compensate for the losses in
accordance with this contract, but also has the right to take one or more of the
following remedies:
 
(1) terminate this contract before the due date, recourse from Party B all
overdue rental payments, penalty, damages, all outstanding rents and other
payables that Party B should pay under this contract;
 
(2) terminate this contract before the due date, retrieve or prohibit the use of
leased equipment by Party B without going through the judicial process, and
request Party B to compensate for all resulting losses;
 
(3) force Party B to fulfill this contract through legal procedings,  and
request Party B to compensate Party A all losses and expenses resulting from the
breach of contract (including legal fees, arbitration fees, lawyer fees and all
other costs that occur due to cleanning up, etc.);
 
(4) take other lawful remedies.Such above measures taken by Party A will not
affect other lawful rights of Party A under this contract, and will not affect
other obligations borne by Party B under this contract in accordance with law.
 
16.2 Party A gets back leasing of equipment based on article 16.1, methods
including but not limited to:
 
(1) take measures to make leased equipment dysfunctional;
 
(2) require Party B to deliver well-leased equipment to Party A in accordance
with designated time and place, the resulting costs shall be borne by Party B;
 
(3) Party A or its agents directly enter into the location of leased equipment,
immediately possess and transfer leased equipment, the resulting costs shall be
borne by Party B. Party B has no right to demand Party A to compensate losses
caused to itself and any third party due to the transfer or retrieval of leased
equipment;
 
(4) after retracting leased equipment, Party A does no need to renovate or
repair leased equipment, can dispose them directly, designate rating agencies by
itself, use evaluated price as the value of the leased equipment, or directly
sell leased equipment in accordance with the status of it when retracted, sale
target could be any legal or natural person who needs leased equipment, sales
proceeds will be regarded as the value of leased equipment. Party A agrees and
confirms the above-mentioned lease equipment handling methods and resulting
proceeds of Party B.
 
16.3 For the proceeds from disposal of leased equipment, Party A is entitled to
pay in following order:
 
 
Ex 10.4 - 14

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
(1) due to the full cost arising from the retrieval, transfer, storage, repair,
handling of leased equipment or the implementation of this contract by Party A
(including attorneys fees, taxes, etc.);
 
(2) all penalty, overdue rents, outstanding rents and any loss suffered by Party
A shall be paid by Party B;
 
(3) any other unpaid amounts. If proceeds from the disposal are not enough to
compensate for the deficient amount, Party B shall compensate for such deficient
amount.. If there are proceeds left, it belongs to Party B.
 
Article Seventeen Confidential item
 
Both parties promise to keep relevant business privacy under the contract, if
one party fails to fulfill Confidentiality Obligations resulting in the
disclosure of the contents of this contract, once the breaching party receives
written request from non-breaching party, should immediately stop any action
that violates the contractual obligations, and eliminate any resulting adverse
effects by all means. Otherwise, the non-breaching party has right to take all
reasonable means to eliminate these effects, the defaulting party shall
compensate the entire losses caused to the opposite party, and bear all arising
costs.
 
Article Eighteen The validation, alteration, supplement of the contract and
transfer of contractual rights
 
18.1 The contract becomes effective once the legal representatives or authorized
persons of both Parties seal and sign the contract. The term of this contract
starts from the effective date of this contract to the end of Party B fulfills
all its obligations under this contract.
 
18.2 Once the contract becomes effective, besides specified in this contract,
neither side can make an unauthorized change. If both parties need to modify
certain items under the contract or make a complement on unsettled issues,
another complement agreement should be made. The supplement agreement
constitutes a part of this contract.
 
18.3 During the term of contract, Party A is entitled to transfer all or part of
its rights under the contract to third party on the condition of that no damage
to any contractual rights of Party B. Once such transfer occurs, Party A should
notify Party B in written form for the relevant transfer within fifteen working
days after the contract is concluded.
 
Article Nineteen Governing Law and Disputes Resolution
 
19.1 This contract is governed and interpreted by PRC laws.
 
19.2 Any dispute caused by or related to this contract, both sides agreed to
submit to the China International Economic and Trade Arbitration Commission
Shanghai Branch, and will arbitrate the dispute in accordance with the existing
arbitration rules when submitting arbitration application. Arbitration award is
taken as final and binding on both parties.
 
Article Twenty Appendixes to contract
 
The appendixes are an integral part of the contract, and have the same legal
effect as this contract.
 
Appendix One Leaseback Equipment List
 
 
Ex 10.4 - 15

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
Appendix Two Rental Payment Schedule
 
Appendix Three Rental Payment Table
 
Appendix Four Rent Adjustment Notice
 
Appendix Five Payment Authorization Agreement
 
Article Twenty-one Supplementary provisions
 
This contract shall be executed in four counterparts, each of Party A and Party
B shall hold two counterparts, all of which shall have the same legal effect.
 
（The remainder of this page is intentionally left blank）
 
 
Ex 10.4 - 16

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
Party A: CMB Financial Leasing Co.,Ltd.
 
(common seal)
 
Legal Representative/authorized representative:
 
(signature) /s/ Zhu Xi
 
Date: November 20, 2009
 
Party B: Henan Zhongpin Food Share Co., Ltd
 
(common seal)
 
Legal Representative/authorized representative:
 
(signature) /s/ Zhu Xiaowei
 
Date: November 18, 2009
 
 
Ex 10.4 - 17

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
Appendix One: Leaseback Equipments List
 
Leaseback equipment list includes production equipments in No. 1-4 prepared food
production departments and in No. 1-6 cooling plants and cold storages as as
listed below
 
 No.
 
Name
 
Type
 
Quantity
 
Original Value
 
Net Value
 
Service Life
 
Economic
Life
 
Producer
 
Location
I.Production equipments in No. 1 prepared-food production department
1
 
Punch machine
 
GCF
 
1
 
2,584,452.20
 
2,415,919.85
 
2008.12
     
 hengshui
 
onsite
2
 
Standard Cutting Machine
 
KUX200VDC
 
1
 
1,577,881.22
 
1,466,604.98
 
2008.11
         
onsite
3
 
Standard Cutting Machine
 
KUX200VDC
 
1
 
1,577,881.22
 
1,466,604.98
 
2008.11
         
onsite
4
 
Automatic high-temperature and high-pressure Sterilization axe with double-door
and two pots parallel
 
GT7C5SK 1200*3400
 
1
 
1,300,000.00
 
1,205,425.00
 
2008.11
     
 zhoukou
 
onsite
5
 
vacuum sausage stuffer
 
VF680
 
1
 
1,125,969.58
 
1,054,029.88
 
2008.12
     
 Hantman
 
onsite
6
 
vacuum sausage stuffer
 
VF680
 
1
 
1,062,512.33
 
993,225.81
 
2008.12
     
 Hantman
 
onsite
7
 
vacuum sausage stuffer
 
VF680
 
1
 
1,062,512.33
 
993,225.81
 
2008.12
     
Hantman
 
onsite
8
 
vacuum sausage stuffer
 
VF680
 
1
 
1,034,402.74
 
966,949.25
 
 2008.12
     
Hantman
 
onsite
9
 
vacuum sausage stuffer
 
VF680
 
1
 
1,034,402.74
 
966,949.25
 
2008.12
     
Hantman
 
onsite
10
 
Stainless steel water tanks  
 
VF680
 
1
 
974,200.00
 
958,450.44
 
2009.6
         
onsite
11
 
vacuum sausage stuffer
 
VF680
 
1
 
591,951.34
 
562,957.84
 
2008.12
     
Hantman
 
onsite
12
 
vacuum sausage stuffer
 
VF680
 
1
 
600,880.90
 
558,438.08
 
2008.12
     
Hantman
 
onsite
13
 
Right-angle- meat mincer
 
BJRJ-160A
 
1
 
575,287.86
 
534,636.86
 
2008.11
     
 hangzhou
 
onsite
14
 
Mincero
 
ww2002
 
1
 
566,686.07
 
529,732.41
 
2008.12
     
LASKA
 
onsite
15
 
Mixer
 
KRJB-1200A
 
1
 
416,995.41
 
389,803.09
 
2008.12
     
 jiaying
 
onsite
16
 
Ice machine
 
LT-2500
 
1
 
410,000.00
 
380,172.47
 
2008.11
     
 Nantong
 
onsite
17
 
de-airing mixer
 
KRJN-1600A
 
1
 
406,400.00
 
376,834.37
 
2008.11
     
jiaxing
 
onsite
18
 
de-airing mixer
 
KRJN-1600A
 
1
 
406,400.00
 
376,834.37
 
 2008.11
     
jiaxing
 
onsite

 
 
Ex 10.4 - 18

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
19
Ice machine
LT-2500
1
390,000.00
361,627.50
2008.11
 
nantong
onsite
20
saline injection machine
IMAZ350
1
321,523.16
300,556.60
2008.12
 
shude
onsite
21
saline injection machine
IMAZ350
1
321,523.15
300,556.59
2008.12
 
shude
onsite
22
Gas pipe lines
 
1
260,000.00
255,796.66
2009.6
   
onsite
23
low pressure cycle machine
 
1
90,100.00
89,060.98
2009.6
   
onsite
24
Low pressure cycle barrel
 
1
90,100.00
89,060.98
2009.6
   
onsite
25
Low pressure cycle barrel
 
1
90,100.00
89,060.98
2009.6
   
onsite
26
Low pressure cycle barrel
 
1
90,100.00
89,060.98
2009.6
   
onsite
27
de-airing mixer
KRJN-1600A
1
88,000.00
85,866.01
2009.5
 
 jiaxing
onsite
28
de-airing mixer
KRJN-1600A
1
88,000.00
85,866.01
2009.5
 
jiaxing
onsite
29
de-airing mixer
KRJN-1600A
1
88,000.00
85,866.01
2009.5
 
jiaxing
onsite
II.Production equipments in No. 2 prepared-food production department
30
smoking oven  
 
1
585,000.00
542,441.25
2008.11
   
onsite
31
smoking oven  
 
1
585,000.00
542,441.25
2008.11
   
onsite
32
smoking oven  
 
1
536,000.00
497,005.98
2008.11
   
onsite
33
smoking oven  
 
1
536,000.00
497,005.98
2008.11
   
onsite
III.Production equipments in No. 3 prepared-food production department
34
Dual-network tunnel Freezer
 
1
735,042.70
717,217.92
2009.5
 
 Xiamen
onsite
VI. No. 4 prepared food production departments
35
near infrared spectroscopy
 
1
935,000.00
866,978.74
2008.11
   
onsite
36
Rolling Packer
DZ-1100
1
193,000.00
190,227.27
2009.5
 
 zhucheng
onsite
37
Rolling Packer
DZ-1100
1
193,000.00
190,227.27
2009.5
 
zhucheng
onsite
38
Rolling Packer
DZ-1100
1
193,000.00
190,227.27
2009.5
 
zhucheng
onsite
39
Rolling Packer
DZ-1100
1
193,000.00
190,227.27
2009.5
 
zhucheng
onsite
40
Rolling Packer
DZ-1100
1
193,000.00
190,227.27
2009.5
 
zhucheng
onsite
41
Rolling Packer
DZ-1100
1
193,000.00
190,227.27
2009.5
 
zhucheng
onsite
42
Rolling Packer
DZ-1100
1
193,000.00
190,227.27
2009.5
 
zhucheng
onsite

 
 
Ex 10.4 - 19

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
V.No. 1-4 prepared food production departments
43
high and low-voltage switchgear
 
1
1,030,000.00
1,013,348.34
2009.6
   
onsite
44
high and low-voltage switchgear 
 
1
1,080,000.00
1,001,430.00
2008.11
   
onsite
45
Main cable installation
 
1
760,000.00
704,710.01
2008.11
   
onsite
46
Main cable
 
1
660,000.00
649,330.00
2009.6
   
onsite
VI.No. 1-6 cooling plants and cold storages
47
Fluorine refrigeration, air-conditioning system installation
 
1
15,917,280.00
14,788,984.63
2008.12
   
Henan Zhongpin Food Share Co.,Ltd.(on site)
48
Fluoride, ammonia refrigeration
 
1
5,800,000.00
5,706,233.36
2009.6
 
Yantai Moon Co., Ltd.
onsite
49
 Ammonia Refrigeration System Installation
 
1
2,930,000.00
2,716,842.50
2008.11
   
onsite
50
Liquid ammonia screw chillers
 
1
528,000.00
521,932.75
2009.6
 
Yantai
onsite
51
evaporated condenser
TZFL-1240
1
510,000.00
504,139.58
2009.6
 
luoyang
onsite
52
Evaporative condensing machine
TZFL-1240
1
510,000.00
504,139.58
2009.6
 
luoyang
onsite
53
Evaporative condensing machine
TZFL-1240
1
510,000.00
504,139.58
2009.6
 
luoyang
onsite
54
Evaporative condensing machine
TZFL-1240
1
510,000.00
504,139.58
2009.6
 
luoyang
onsite
55
Liquid ammonia screw chillers
 
1
504,000.00
498,609.30
2009.6
 
Yantai
onsite
56
Liquid ammonia screw chillers
 
1
466,000.00
461,079.35
2009.6
 
Yantai
onsite
57
Liquid ammonia screw chillers
 
1
466,000.00
460,678.59
2009.6
 
Yantai
onsite
58
Liquid ammonia screw chillers
 
1
466,000.00
460,678.59
2009.6
 
Yantai
onsite
59
Liquid ammonia screw chillers
 
1
466,000.00
460,678.59
2009.6
 
Yantai
onsite
60
Liquid ammonia screw chillers
 
1
466,000.00
460,678.59
2009.6
 
Yantai
onsite
61
Liquid ammonia screw chillers
 
1
384,000.00
379,587.45
2008.11
 
Yantai
onsite
62
Liquid ammonia screw chillers
 
1
336,000.00
332,139.02
2009.6
 
Yantai
onsite
63
Liquid ammonia screw chillers
 
1
288,000.00
283,889.05
2009.6
 
Yantai
onsite
64
liquid reservoir
 
1
182,150.00
180,064.09
2009.6
 
Henan
onsite

 
 
Ex 10.4 - 20

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
65
liquid reservoir
 
1
182,150.00
180,064.09
2009.6
 
Henan
onsite
66
Siphon pot
 
1
124,800.00
123,365.93
2009.6
 
Henan
onsite
67
intercooler
 
1
104,900.00
103,694.66
2009.6
 
Henan
onsite
68
ammonia storage tank
 
1
91,600.00
90,516.70
2009.6
 
Henan
onsite
 
 Total
   
59,762,184.95
56,618,949.96
       

 
Party A: CMB Financial Leasing Co., Ltd.  (common seal)
 
Party B: Henan Zhongpin Food Share Co., Ltd. (common seal)
 
 
Ex 10.4 - 21

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
Appendix Two
 
Rental Payment Schedule
 
currency：RMB  unit：Yuan
Purchase price
 
(RMB40,000,000.00)
lease commence date
 
payment date for the purchase price of leased equipment
Rental term
 
three year
   
Interest
 
9% less than
benchmark rate
 
Nominal price of rental
equipment
 
(RMB 1.00   )
RMB 1.00
commission charge
 
(RMB600,000.00)
Interest Rate of Deposits: No。
 
Deposits: (RMB3,200,000.00 )
Rents phase
     
Due rental payments per period
 
remark
Initial
     
0
 
first rental payment
First installment
     
RMB3,605,464.59
   
Second installment
     
RMB3,605,464.59
   
Third installment
     
RMB3,605,464.59
   
Forth installment
     
RMB3,605,464.59
   
Fifth installment
     
RMB3,605,464.59
   
Sixth installment
     
RMB3,605,464.59
   
Seventh installment
     
RMB3,605,464.59
   
Eighth installment
     
RMB3,605,464.59
   
Ninth installment
     
RMB3,605,464.59
   
Tenth installment
     
RMB3,605,464.59
   
Eleventh installment
     
RMB3,605,464.59
   
Twelfth  installment
     
RMB3,605,464.59
 
Deposits offset rents
Total rents
     
RMB43,265,575.08
   

 
Party A: CMB Financial Leasing Co., Ltd. (common seal)
 
Party B: Henan Zhongpin Food Share Co., Ltd.(common seal)
 
 
Ex 10.4 - 22

--------------------------------------------------------------------------------

 
 
[header.jpg]
融资租赁合同（回租）

 
Appendix Four
 
Rents Adjustment Notice
 
According to the adjusted benchmark interest rates for loans by CMB on date of
_______, lessor should, based on the provisions listed in article 6.3 of
No.___’Financial leasing agreement’, adjust all rental payments from the
___installments as following, the lessee is requested to pay lessor rents
according to the " adjusted rental payments" presented in the following table:
 
Number of
installment
 
Payment date
 
Pre-adjusted rent
 
Adjusted rent
___Installment
           
____installment
           
…
           



   lessor: CMB Financial leasing Co., Ltd
(common seal)
Date:

 
Ex 10.4 - 23

--------------------------------------------------------------------------------

 